United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4098
                                   ___________

Rad W. Hamilton,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Enterprise Leasing Company of           *
St. Louis,                              * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 10, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Rad W. Hamilton appeals the district court’s1 dismissal of some claims, and its
adverse grant of summary judgment on his remaining claims, in his employment-
discrimination lawsuit. Having conducted de novo review, we affirm the district
court’s well-reasoned decisions. See 8th Cir. R. 47B. We deny the pending motion.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.